Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims of 17/339641 date 6/4/2021
1. A method of preparing a confectionary product comprising the steps of preparing a plant-based material selected from the group consisting of a fruit pulp, a fruit puree, a fruit juice, a concentrated fruit puree, a concentrated fruit juice, whole fruit pieces, a vegetable puree, a vegetable pulp, a concentrated vegetable puree, a concentrated vegetable juice, or a combination thereof; combining the plant-based material with a hydrocolloid; subjecting the plant-based material and the hydrocolloid to electromagnetic radiation sufficient to sterilize the plant-based material; and transferring the combined composition into a single or multiple serve package.

2. The method of claim 1, wherein the hydrocolloid is agar.

3. The method of claim 1, wherein the hydrocolloid is a low-methoxy pectin.

4. The method of claim 3, wherein the combined composition further comprises a calcium ion source.

5. The method of claim 3, wherein the combined composition further comprises a pectinase enzyme.

6. The method of claim 5, wherein the pectinase enzyme is pectin methyl esterase.

7. The method of claim 1, wherein the combined composition is packaged in an aseptic packaging process.

8. The method of claim 1, wherein the plant-based material is selected from the group consisting of mango, cacao pulp, chocolate liquor, carrot, beet, purple sweet potato, orange sweet potato or a combination thereof.

9. The method of claim 1, wherein the combined composition further comprises an acidulant.

10. The method of claim 9, wherein the acidulant is selected from the group consisting of acetic acid, citric acid, tartaric acid, malic acid, lactic acid, fumaric acid, ascorbic acid and mixtures thereof.

11. The method of claim 1, wherein the electromagnetic heating is generated via microwave energy.

12. The method of claim 1, wherein the electromagnetic heating is applied in a continuous flow process.

13. The method of claim 1, wherein the electromagnetic heating is applied in a batch process.

14. The method of claim 1, further comprising the step of adding one or more additives to the mixture, wherein said additives are selected from the group consisting of, a nutritional supplement, sweetener, an antioxidant, a coloring, a flavoring, a spice or a combination thereof.

15. The method of claim 14, wherein the sweetener is a plant-derived high intensity sweetener.

16. The method of claim 15, wherein the plant-derived high intensity sweetener is selected from the group consisting luo han guo, stevia, thaumatin or combinations thereof.

17. The method according to claim 1, wherein the hydrocolloid is low methoxy pectin, agar, or a combination thereof.

18. The confectionary product prepared by the method of claim 1.

19. The confectionary product of claim 18 comprising: a mixture comprising: (a) a fruit and/or vegetable base material, and (b) a hydrocolloid selected from the group consisting of pectin, agar, locust bean gum, carrageenan, guar gum, tamarind gum and combinations thereof, wherein said confectionary product (i) is dimensionally stable, (ii) is stable for at least 12 months at ambient conditions when maintained in a sealed package, (iii) has a moisture content of greater than 50 wt. %, (iv) has a pH of less than 4.5, (v) has a water activity of at least 0.5, (vi) is commercially sterile, (vii) is free of artificial flavors, (viii) has a solids content of greater than 10 wt. %, and (ix) does not exhibit syneresis, wherein the confectionary product is contained in a sealed package.

20. The confectionary product of claim 19, wherein the confectionary product further comprises pectin methyl esterase.
DETAILED ACTION (first non-final)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "dimensionally stable" in claim 1 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the specification, paragraph 0066 (Publication para 95) states that dimensionally stable is illustrated but not limited to a solid that holds its shape when removed from any packaging or outside structural support for an extended period of time the metes and bounds of the claimed term is unclear.  For example it is unclear as to the time period in which the structure must hold its shape and as to what degree of shape retention must be achieved.  For example it is unclear as to if a scoop of fruit preserve having a rim or a collar around it, which slides down when the collar is removed, but generally maintains a molded shape would be considered to be encompassed or excluded by the term.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 6 recites the broad recitation pH less than 4.2, and the claim also recites pH less than 4.0 and less than 3.7 which are the narrower statements of the range/limitation.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-15 of copending Application No. 15/765,277 (‘277) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an edible composition comprising: a fruit pulp base, including cacoa pulp, pectin methyl esterase, an acid including citric acid, tartaric acid malic acid and combinations thereof, additional additives including a flavoring or coloring, and a hydrocolloid selected from a group including pectin, agar, locust bean gum, carrageenan, guar gum, tamarind gum and combinations thereof; wherein the composition is dimensionally stable, is stable for at least 12 months at ambient conditions when maintained in a sealed package, has a moisture content of greater than 50%, a pH less than 4.5, preferably less than 4.2, or less than 4.0 or less than 3.7, a water activity of at least 0.5, preferably greater than 0.7 or greater than 0.9, is commercially sterile, is free of artificial flavors, has a solid content greater than 10%, has an initial bit compression force of less than 5000grams, preferably less than 2500 grams or less than 1500 grams and does not exhibit syneresis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Notes: “Fruit pulp” is defined in the specification paragraph 0025 (Publication para 29) to refer to a pulp obtained by comminuting a natural fresh fruit.  
“commercially sterile” OR “Commercial sterility” is defined in the specification paragraph 0042 and 0043 (paragraph 0046 to 0051 of Published application) are described as a condition achieved by: the application of heat which renders the food free of microorganisms capable of reproducing in the food under normal non-refrigerated conditions of storage and distribution and viable microorganisms, including spores of public health significance; or by the control of water activity and the application of heat which renders the food free of microorganisms capable of reproducing in the food under normal non-refrigerated conditions of storage and distribution.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over of Jacops et al (US 2008/0014303 A1) in view of Silva et al (WO 2014/005801),  and Base et al. (US 20040057981A1), hereinafter Base.

Regarding claim 1 and 7, 11-13 Jacops teaches an edible composition comprising (Para 09): a mixture comprising 
(a) a fruit and/or vegetable base material (Para 10-12, 22), 
(b) a hydrocolloid selected from the group consisting of pectin, agar, locust bean gum, carrageenan, guar gum, tamarind gum and combinations thereof, (Para 11-12 and 26); and c) an effective amount of a vitamin pre-blend (Jacops para 28, 29, 60, and 74 teach ascorbic acid/ vitamin C in amount sufficient to act as antioxidant, i.e. effective amount of vitamin as claimed)
wherein said edible composition 
(i) is dimensionally stable (Para 9, 12, 18 and para 33 where the teaching of “dimensionally stable” gel bar or  snack-bar type product suitable for consumption as a snack bar (para 33) and para 51 where stability for up to a year is taught, also see claim term interpretation),
(ii) is stable for at least 12 months at ambient conditions when maintained in a sealed package (Para 12, 51 where shelf stability for up to a year is taught). 
(iii) has a moisture content of greater than 50 wt. % (Para 22 and 36), 
(iv) has a pH of less than 4.5 (Para 28), 
(vi) is commercially sterile (Para 49 where pasteurization UHP is taught render the product shelf stable), 
(vii) is free of artificial flavors (Para 36-37 where products are ), 
(viii) has a solids content of greater than 10 wt. % (Para 36), and 
(ix) wherein the edible composition is contained in a sealed package (Para 12). 

Further regarding the product as dimensionally stable for at least 3 months and also stable for 12 months as recited in claim 1, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the instant case as the instant specification states that pectin of the instant invention is demethoxylated by the action of added pectin methyl esterase to form a gel with the water present, thus binding it into a dimensionally stable gel structure (Para 9, 12, 18, 33 and 51) and as Jacops teaches of a gel product, wherein pectin is treated for deesterification of the methyl groups by the action of added pectin methyl esterase (Para 17) the product of the prior art is considered to encompass or at least make obvious the product as instantly claimed.  Additionally as the prior art teaches of a composition comprising an overlapping composition to that as disclosed, including an overlapping amount of hydrocolloid including pectin and an overlapping amount of pulp (instant invention, greater than 50% water, greater than 30% pulp material and hydrocolloid, – claim 1 and Para 22, and 36) the claimed product is considered encompassed or at least obvious over the teachings of the prior art.  The position of the office is further supported as Jacops teaches that the product is dimensionally stable, coherent, and is shape stable and self-sustaining (Para 12, 18, 33, 50).  As a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.

Jacops teaches shelf stable products but  is silent about describing the product in terms of water activity and minimal syneresis as recited in (v and ix). Water activity is the based on the free water content of a food product and high water activity foods typically have shorter shelf life. Jacops teaches of “shelf stable" refers to a product that can be stored at typical chill cabinet temperatures of about 7.degree.  C. for a period of preferably 1 year, without unacceptable deterioration of organoleptic properties or appearance, or without developing microbiological activity outside regulatory limits. Thus, the fruit product of Jacops has shelf stability.

Fruit gels having water activity in the claimed range were known. Silva like Jacops teaches an edible gel composition. Silva’s gel comprises fruit material, 35-93% water, pectin which is a hydrocolloid, pectin methyl esterase, (abstract, page 4 line 15 through page 5 line 17, page 10 lines 17-21, page 24 lines 1-21), a pH of preferably 3.5-7 (page 24 lines 25-27), all similar to those taught by Jacops.  As Silva teaches the moisture content of 35-93%, the product of Silva would contain a solids content of about 7-65%, which encompasses the claimed range. Silva also teaches that the product has a water activity of 0.60-0.95 (page 10 lines 25-26), and a break point (initial bite compression force) of preferably 15-1000 grams (page 9 lines 4-16).  Silva teaches that the product hardly any syneresis (page 40 lines 19-22) and thus encompasses a product with minimal syneresis as claimed. Thus, fruit gels having water activity and low syneresis qualities as claimed were known in the art at the time of the invention. Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the invention to make a fruit gel / packaged fruit pulp as taught by Jacops having the water activity as taught by Silva. Since, the composition, water content and shelf stability of fruit composition as taught by Jacops is substantially similar to the composition as taught by Silva, it follows that the water activity of the fruit composition of Jacops will also be substantially similar to Silva’s product. Further, it would have been a matter of routine determination for one of ordinary skill to measure and modify the water activity of Jacops fruit product at least based on the storage conditions and shelf life of the packaged product desired. 

Regarding new limitations of claims 1 and claims 14-16, applicant is referred to Jacops para 28, 29, 60, and 74 where vitamin C or ascorbic acid is taught in amount sufficient to act as antioxidant. Jacops is silent regarding inclusion of a specific preblend as recited in claims 1 and 47-48. Claim 1 part (c ) which now recites “an effective amount of vitamin preblend composition comprising zinc”, claim 47 recites vitamin pre-blend further comprising “one or more ingredients selected from the group consisting of: vitamin A, vitamin B1, vitamin B2, vitamin B3, vitamin B5, vitamin B6, vitamin B12, vitamin D, vitamin E, vitamin K, biotin, choline, niacin, folic acid, chromium, copper, ginseng, zinc and combinations thereof” and claim 48 provides specific preblend which in addition to zinc “further comprising vitamin C, Iron, vitamin A, vitamin B, vitamin D and folic acid”.  Although Jacops does not teach specific vitamin and mineral blends as part of the gelled food product but supplentation of edible material including gelled food products with active functional ingredients like vitamins and minerals was well-known in the art at the time of the invention as taught by Base. Base is directed to a gelled food product providing nutritional ingredient delivery for humans  (abstract and para 7 of Base). Base teaches “The nutritional ingredients can include any combination of vitamin(s), mineral(s)” and vitamins, minerals etc. were known to be included  that are based on the “intended health benefit” (Para 8, Base). In para 9, Base teaches “vitamin can be any vitamin… vitamins useful in the present invention include vitamin A (retinol), B1 (thiamine), B2 (riboflavin), B complex, B6 (pyridoxine), B12 (cobalamin), C (ascorbic acid), D (cholecalciferol), E (tocopherol), F (linoleic acid), G, H (biotin), and K, and choline, folic acid, inositol, niacin, pantothenic acid, and para-aminobenzoic acid.” and in para 10 base teaches “The mineral can be any mineral.  Examples of minerals useful in the present invention include boron, calcium, chromium, copper, iron, magnesium, manganese, molybdenum, nickel, phosphorus, selenium, silicon, tin, vanadium, and zinc.”. Thus para 8 to para 10 of Base clearly teaches all the claimed vitamins and minerals. Base also teaches that “The nutritional ingredients can include any combination of vitamin(s), mineral(s)” and vitamins, minerals etc. were known to be included  that are based on the “intended health benefit” (Para 8, Base) i.e., desired / recommended / required combinations of vitamins, minerals etc. were known to be included in foods based on the “intended health benefit” (Para 8, Base). Jacops is directed to making a “packaged, shelf-stable fresh fruit product” for convenient consumption, with nutritional benefits of fruit (Para 9, Jacops) and includes vitamin C. Further, it was also known at the time of the effective filing date of the invention that inclusion of vitamins and/or botanicals to edible compositions such as, confectioneries enhances the nutritive value of said edible compositions.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include desired vitamins and/ or botanicals either alone or in combinations to the edible composition of Jacops based on the teaching of Base , it would have been a matter of routine determination for one of ordinary skill in the art at the time of the effective filing date of the invention to enhance the nutritional value of Jacops food product by including additional functional ingredients like vitamins and minerals including vitamins A, B, D, folic acid, iron and zinc. The ordinary artisan would have been motivated to modify Jacops at least for the purpose of improving the nutritional profile of Jacops product by including any combination of vitamins and minerals based on the  “intended health benefit” as taught by Base (Para 8). 

Regarding claims 2-6 and 17 Jacops teaches an edible composition according to claim 1, wherein the hydrocolloid is pectin, agar, or a combination thereof (Para 10-12, 17). Jacops teaches an edible composition according to claim 1, further comprising pectin methyl esterase (Para 17), which is pectinase as recited in claims 5-6. 

Regarding claim 8, Jacops teaches mango as the source of fruit  (Para 19).

Regarding claim 9 and 10, Jacops teaches an edible composition according to claim 3, wherein the acidulant is selected from the group consisting of acetic acid, citric acid, tartaric acid, malic acid, lactic acid, fumaric acid, ascorbic acid and mixtures thereof (Para 29). 

Regarding claim 14-16, Jacops teaches an edible composition according to claim 1, further comprising one or more additional additives, wherein said additives are selected from the group consisting of an a nutritional supplement, a sweetener, an antioxidant, a coloring, a flavoring and combinations thereof (see para 29 where flavoring is taught by way of acidulants are taught). Jacops as applied above to claim 1 teaches addition of ascorbic acid or vitamin C (Jacops para 28, 29, 60, and 74) to the edible composition. However Jacops is silent regarding the recitation of claim 47 where vitamin pre-blend comprising “one or more ingredients selected from the group consisting of: vitamin A, vitamin B1, vitamin B2, vitamin B3, vitamin B5, vitamin B6, vitamin B12, vitamin D, vitamin E, vitamin K, biotin, choline, niacin, folic acid, chromium, copper, ginseng, zinc and combinations thereof”. However edible confections and specifically gummy confections comprising healthful nutrients and vitamins were known in the art at the time of the effective filing date of the invention as taught by Ervin (see para 2, 78 and 91-92) where inclusion of vitamins herbs and botanicals. Non-limiting examples of additional components include “B vitamins, vitamins A, D, E, and K, folic acid, other vitamins and minerals commonly known in the art and used for supplementing the diet; extracts and active phytochemicals including ferulic acid (from apples), ginseng,” (para 92 of Ervin) which includes claimed vitamin pre-blend components at least for the purpose of enhancing the nutritional quality of the edible composition. Thus, gelled or gummy edible compositions having improved nutritional profile comprising the claimed vitamins either alone or in combinations were known at the time of the effective filing date of the invention (Ervin, Para 2, 78, 91-92). Further, it was also known at the time of the effective filing date of the invention that inclusion of vitamins and/or botanicals to edible compositions such as, confectioneries enhances the nutritive value of said edible compositions.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include desired vitamins and/ or botanicals either alone or in combinations to the edible composition of Jacops. One of ordinary skill would have been motivated to modify the edible composition of Jacops at least for the purpose of achieving an improved nutritional profile of the composition.   
 
 Regarding claim 18-19, Jacops teaches an edible composition comprising (Para 09): a mixture comprising 
(a) a fruit and/or vegetable base material (Para 10-12, 22), and 
(b) a hydrocolloid selected from the group consisting of pectin, agar, locust bean gum, carrageenan, guar gum, tamarind 
gum and combinations thereof, (Para 11-12)
wherein said edible composition (i) is dimensionally stable (Para 12), 
(ii) is stable for at least 12 months at ambient conditions when maintained in a sealed package (Para 12, 51 where shelf stability for up to a year is taught), 
(iii) has a moisture content of greater than 50 wt. % (Para 22 and 36), 
(iv) has a pH of less than 4.5 (Para 28), 
(vi) is commercially sterile (Para 51 where pasteurization UHP is taught t render the product shelf stable), 
(vii) is free of artificial flavors (Para 36-37), 
(viii) has a solids content of greater than 10 wt. % (Para 36), and 
(ix) wherein the edible composition is contained in a sealed package (Para 12). 
Jacops teaches shelf stable products but  is silent about describing the product in terms of water activity and minimal syneresis as recited in (v and ix). Water activity is the based on the free water content of a food product and high water activity foods typically have shorter shelf life. Jacops teaches of “shelf stable" refers to a product that can be stored at typical chill cabinet temperatures of about 7.degree.  C. for a period of preferably 1 year, without unacceptable deterioration of organoleptic properties or appearance, or without developing microbiological activity outside regulatory limits. Thus the fruit product of Jaacops has shelf stability.
Fruit gels having water activity in the claimed range were known. Silva like Jacops teaches an edible gel composition. Silva’s gel comprises fruit material, 35-93% water, pectin which is a hydrocolloid, pectin methyl esterase, (abstract, page 4 line 15 through page 5 line 17, page 10 lines 17-21, page 24 lines 1-21), a pH of preferably 3.5-7 (page 24 lines 25-27), all similar to those taught by Jacops.  As Silva teaches the moisture content of 35-93%, the product of Silva would contain a solids content of about 7-65% which encompasses the claimed range. Silva also teaches that the product has a water activity of 0.60-0.95 (page 10 lines 25-26), and a break point (initial bite compression force) of preferably 15-1000 grams (page 9 lines 4-16).  Silva teaches that the product hardly any syneresis (page 40 lines 19-22) and thus encompasses a product with minimal syneresis as claimed. Thus, fruit gels having water activity and low syneresis qualities as claimed were known in the art at the time of the invention. Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the invention to make a fruit gel / packaged fruit pulp as taught by Jacops having the water activity as taught by Silva. Since, the composition, water content and shelf stability of fruit composition as taught by Jacops is substantially similar to the composition as taught by Silva, it follows that the water activity of the fruit composition of Jacops will also be substantially similar to Silva’s product. Further, it would have been a matter of routine determination for one of ordinary skill to measure and modify the water activity of Jacops fruit product at least based on the storage conditions and shelf life of the packaged product desired.  

Regarding claim 20, Jacops teaches an edible composition according to claim 1, further comprising pectin methyl esterase (Para 17). 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791